                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                          CASE NO.: 5:18-cr-100-2BO

UNITED STATES OF AMERICA                 )
                                         )
                   v.                    )            NOTICE OF APPEAL
                                         )
RICHARD OMAR MCCORMICK,                  )
                                         )
                   Defendant             )

      Notice is hereby given that Defendant Richard Omar McCormick hereby

appeals to the United States Court of Appeals for the Fourth Circuit from the

judgment and sentence imposed in this matter on the 17th day of September, 2019.

      Respectfully submitted, this 24th day of September, 2019.


                                     WILLIAMS MULLEN

                                     /s/ Wes J. Camden
                                     Wes J. Camden
                                     N.C. State Bar No. 33190
                                     Email: wcamden@williamsmullen.com
                                     301 Fayetteville Street, Suite 1700
                                     Raleigh, NC 27601
                                     Telephone: (919) 981-4000
                                     Facsimile: (919) 981-4300
                                     CJA Appointed Counsel
                                     Attorneys for Richard McCormick




        Case 5:18-cr-00100-BO Document 88 Filed 09/24/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

                                   Bradford Knott, Esq.


                                               /s/ Wes J. Camden
                                               Wes J. Camden




                                     2
         Case 5:18-cr-00100-BO Document 88 Filed 09/24/19 Page 2 of 2
